Citation Nr: 0632824	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  02-11 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased disability rating for a service-
connected low back disorder, currently evaluated as 40 
percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 

INTRODUCTION

The veteran had active service from March 1973 to January 
1975.             

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in January 
2001 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.   

At the July 31, 2006, hearing, there was discussion whether 
the claims of service connection for post-traumatic stress 
disorder and for an upper torso injury were in appellate 
status.  It was observed that no substantive appeal had yet 
been submitted in response to the June 2006 statement of the 
case.  There was also discussion whether testimony and 
statements at the hearing itself could constitute a 
"substantive appeal."  No specific testimony or argument on 
the service connection claims was advanced during the 
hearing.  These matters are referred to the veteran, his 
representative, and the RO for appropriate action.      


FINDING OF FACT

The medical evidence of record does not show ankylosis of the 
spine, vertebra fractures, intervertebral disc syndrome, or 
incapacitating episodes caused by a low back disorder.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 40 
percent for a service-connected low back disability have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Diagnostic 
Codes 5235-5243 (2005); 38 C.F.R. § 4.71a, as amended by 67 
Fed. Reg. 54345-54349 (August 22, 2002), and 68 Fed. Reg. 
51,454-51,458 (Aug. 27, 2003). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased rating for a low back 
disability.  In the interest of clarity, the Board will 
initially discuss whether this issue has been properly 
developed for appellate purposes.  The Board will then 
address the merits of the issue, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in a letter 
from VA dated in May 2004.  38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159.  In this letter, the RO informed the veteran of the 
evidence needed to substantiate his claim, and requested from 
the veteran relevant evidence, or information regarding 
evidence pertaining to the appeal which the RO should obtain 
for the veteran (the Board also finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim).  Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (veteran should be notified that he 
should submit any pertinent evidence in his possession).  And 
in this letter, the RO advised the veteran of the respective 
duties of the VA and of the veteran in obtaining evidence 
needed to substantiate his claim.  

The Board notes two deficiencies with VCAA notification, 
however.  The RO provided notification to the veteran after 
the initial adjudication of his claim in the January 2001 
rating decision on appeal.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (VCAA notice must be provided to a 
claimant before the initial unfavorable RO decision).  And 
the RO did not provide the veteran with timely notification 
regarding effective dates for the award of benefits.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).     

Nevertheless, despite the timing and the inadequate notice, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision here.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  First, VA readjudicated the 
veteran's claim - in the April 2005 and October 2005 
Supplemental Statements of the Case - following the proper 
VCAA notice letter in May 2004.  These readjudications comply 
with the remedial actions outlined in Mayfield, 444 F.3d 
1328.  And second, the RO provided notice to the veteran 
regarding effective dates in a letter dated in July 2006.  
Moreover, any questions as to the appropriate effective date 
to be assigned here are rendered moot.  As will be detailed 
further below, the veteran's increased rating claim for his 
back disorder will be denied and no effective date will be 
assigned.  As such, there can be no possibility of any 
prejudice to the veteran.            

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim for benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A.  The VCAA provides that the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary, as further 
defined by statute, to make a decision on the claim.  38 
U.S.C.A. § 5103A.  This requirement also has been met.  VA 
obtained medical records noted by the veteran as relevant to 
this appeal, and the veteran indicated in April 2006 that he 
had no additional evidence to submit.  Moreover, VA provided 
the veteran with compensation examination for his claim.  

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  The Merits of the Claim for an Increased Rating

In July 1976, VA service connected the veteran for a low back 
disorder at 0 percent disabling.  In the January 2001 rating 
decision currently on appeal, the RO increased the disability 
evaluation to 10 percent, effective the date of the veteran's 
increased rating claim in October 2000.  

During the pendency of this appeal, the RO again increased 
the veteran's disability evaluation.  In a January 2002 
rating decision, the RO increased the veteran's disability 
evaluation to 40 percent.  Again, the rating was awarded 
effective the date of the veteran's claim in October 2000.  
The veteran has continued to claim entitlement to a higher 
evaluation, however.  For the reasons set forth below, the 
Board disagrees with his claim.          

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b).   

The RO originally service connected the veteran for a lumbar 
strain under Diagnostic Code 5295 of 38 C.F.R. § 4.71a.  The 
medical evidence of record indicates that the veteran also 
has lumbar degenerative disease.  As it is not clear whether 
this disorder relates to the veteran's service-connected low 
back strain, the Board will consider the symptomatology 
associated with this disorder when considering whether an 
increased rating is due here.  See Mittleider v. West, 11 
Vet. App. 181 (1998) (when it is not possible to separate the 
effects of a service-connected condition from a nonservice-
connected condition, 38 C.F.R. § 3.102, which requires that 
reasonable doubt on any issue be resolved in favor of the 
veteran, dictates that such signs and symptoms be attributed 
to the service-connected condition).    

During the pendency of this appeal, the rating criteria for 
evaluating spinal injuries were amended, and became effective 
September 26, 2003.  68 Fed. Reg. 51,454-51,458 (Aug. 27, 
2003).  Where a regulation changes after the claim has been 
filed and before the administrative process has been 
concluded, the version most favorable to the veteran applies 
unless otherwise provided by the Secretary of Veterans 
Affairs.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Accordingly, the Board will consider both sets of criteria in 
evaluating the veteran's claim.      

As the veteran has already been assigned a 40 percent 
disability evaluation for his lumbar spine disorder, the 
Board will limit its increased rating analysis to those 
relevant provisions of the Rating Schedule that provide for a 
higher disability evaluation.  

Under the old and new criteria, ratings above 40 percent are 
not authorized for lumbar strain or limitation of motion.  
Ratings of 50, 60, and 100 percent are authorized for such 
disorders as vertebra fracture and residuals, ankylosis, and 
intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285-5295 (2003); 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, and 
Diagnostic Codes 5235-5243 (2005).  While there is no 
evidence of record of vertebra fracture or ankylosis, the 
record indicates potential intervertebral disc syndrome of 
the lumbar spine.  Therefore, the Board will address those 
criteria under the rating code that apply to intervertebral 
disc syndrome.  

Under the older criteria, a 60 percent rating is authorized 
for intervertebral disc syndrome where there is pronounced 
symptomatology, a 40 percent rating is authorized for severe 
symptomatology, and a 20 percent rating is authorized for 
moderate symptomatology.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).  Moreover, under the older criteria, 
intervertebral disc syndrome may be evaluated by combining, 
under 38 C.F.R. § 4.25, separate evaluations of the chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities.  Whichever method 
results in the higher evaluation may then be used in 
assigning the disability rating.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Id. Note 
(1).  When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Id.  Note (2).  

Under the new criteria, intervertebral disc syndrome is 
evaluated on the total duration of incapacitating episodes 
over the past 12 months.  An incapacitating episode is 
defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  A 60 
percent rating is warranted with evidence of incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months, a 40 percent rating is warranted with 
evidence of incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months, and a 20 percent rating is warranted with evidence of 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2005).      

In this matter, the recent medical evidence of record 
consists of VA outpatient treatment records, and a VA 
compensation examination report dated in May 2004.  See 
Francisco, 7 Vet. App. at 58.  Based on this evidence, the 
Board finds an increased rating unwarranted here.  

The VA compensation examiner stated that he reviewed the C-
file.  He reported the veteran's complaints that he has pain 
in his lower back and shooting pain into the back of his 
legs, that he uses a cane to ambulate, and that he is 
functionally disabled from employment, bending over, or 
lifting.  But, important for this matter, the examiner found 
the veteran without evidence of intervertebral disc syndrome 
or incapacitating episodes.  Further, the examiner found the 
veteran with normal back musculature, with intact motor 
function, with intact sensory function, with present ankle 
jerks, and without weakness, spasm, and atrophy.  And he 
found the veteran with substantial range of motion with some 
pain, but without weakness or fatigue.  The examiner did find 
tenderness in the L4-5 area.  

The examiner noted February 2001 magnetic resonance imaging 
(MRI) showing mild degenerative disc changes without any disc 
herniation or spinal stenosis.  He noted a January 2003 CT 
scan of the lumbar spine, which showed borderline narrowing 
of the spinal canal at L4-5 and L3-4, and mild to moderate 
degenerative changes at the mid and lower spine.  And he 
noted May 2004 x-ray evidence showing a negative lumbar 
spine.  

The May 2004 compensation examiner diagnosed the veteran with 
mild degenerative joint disease with no neurological 
involvement.  The examiner stated that loss of function due 
to pain is zero to mild.      

The record also contains VA outpatient treatment records 
postdating the May 2004 examination.  These records continue 
to demonstrate the veteran's complaints of pain, and evidence 
that he has been prescribed pain medication for his 
complaints of pain.  But these records do not dispute the May 
2004 examiner's crucial finding in this matter that the 
veteran does not have, in relation to his lumbar spine, 
intervertebral disc syndrome or incapacitating episodes.  In 
fact, a March 2005 x-ray showed the veteran with mild 
osteoarthritic changes in the lumbar spine but with 
satisfactory alignment.       

So a rating in excess of 40 percent cannot be found here.  
Under the new criteria, an increase would not be warranted 
because there is no evidence of record of incapacitating 
episodes.  Under the old criteria, an increase would not be 
warranted because the record does not support a finding that 
the veteran experiences pronounced intervertebral disc 
syndrome characterized by recurring attacks or worse.  
Rather, the medical evidence shows that the veteran does not 
have intervertebral disc syndrome, and besides, is only 
mildly disabled from his low back disorder.      

An increased rating would not be warranted by combining 
ratings based on chronic orthopedic and neurological symptoms 
either.  See 38 C.F.R. §§ 4.25, 4.71a, Diagnostic Code 5293 
(2003).  VA has already granted the veteran 40 percent for 
his chronic orthopedic manifestations.  But the veteran has 
no neurological symptoms related to his service-connected 
back disorder "constantly, or nearly so."  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, Note (1); see also 38 C.F.R. § 
4.124a, Diagnostic Code 8520 (2003).  Based on this evidence, 
the Board finds a compensable evaluation unwarranted for 
neurological symptomatology.  

The Board also finds unwarranted any additional increase here 
based on an extraschedular basis or on 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The veteran maintains he experiences pain on motion, which 
the 40 percent evaluation accounts for under the Rating 
Schedule.  Moreover, the May 2004 compensation examination 
shows that the veteran is only mildly disabled from his 
disorder, at worst.  Moreover, there is no medical evidence 
of record that the veteran's lumbar spine disability causes 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitates any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  38 C.F.R. § 3.321(b)(1) (2005).  
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996).

In making its determination here, the Board considered the 
veteran's statements.  The Board must nevertheless look to 
medical evidence of record in determining the issue on 
appeal.  The Board must rely primarily on medical 
professionals, and not lay persons such as the veteran, when 
determining matters of etiology and medical diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  And in this 
appeal, the Board finds the preponderance of the competent 
evidence of record against the veteran's increased rating 
claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

	

ORDER

Entitlement to an increased rating for a low back disorder, 
currently evaluated as 40 percent disabling, is denied.  



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


